DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,432,906 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent
1.    A playback device that reads out from a recording medium and plays a plurality of High Dynamic Range (HDR) video streams that is encoded with video information and that has a wider luminance range than Standard Dynamic Range (SDR), the playback device comprising:



a second register that stores second information indicating, for each of the plurality of playback formats for the plurality of HDR video streams, whether a display device connected to the playback device corresponds to or not; and






a playback unit that plays the plurality of HDR video streams using a playback format selected based on a playback program stored in the recording medium, in a case where the first information and the second information indicate that there are a plurality of playback formats corresponding to both the playback device and the display device for the plurality of HDR video streams.

2.    The playback device according to Claim 1, wherein an intent of a content producer about the selected playback format of the HDR video streams with priority is reflected in the playback program.

3.    A playback method of a playback device that reads out from a recording medium and plays a plurality of High Dynamic Range (HDR) video streams that is encoded with video information and that has a wider luminance range than Standard Dynamic Range (SDR), the playback method including:

storing, in a first register, first information indicating, for each of a plurality of playback formats for the plurality of HDR video streams, whether the playback device corresponds to or not;

storing, in a second register, second information indicating, for each of the plurality of playback formats for the plurality of HDR video streams, whether a display device connected to the playback device corresponds to or not; and





playing the plurality of HDR video streams using a playback format selected based on a playback program stored in the recording medium, in a case where the first information and the second information indicate that there are a plurality of playback formats corresponding to both the playback device 

4. The playback method according to Claim 3, wherein an intent of a content producer about the selected playback format of the HDR video streams with priority is reflected in the playback program.


a first register storing first information indicating, for each of a plurality of playback formats for the plurality of HDR 

a second register storing second information indicating, for each of the plurality of playback formats for the plurality of HDR video streams, whether a display device connected to the playback device corresponds to or not;

a third register storing third information indicating, for each of the plurality of playback formats for the plurality of HDR video streams, a priority of the playback formats based on a user's preference; and 

a playback unit that plays the plurality of HDR video streams using a playback format with a highest priority among the priority indicated by the third information, in a case where the first information and the second information indicate that there are a plurality of playback formats corresponding to both the playback device and the display device for the plurality of HDR video streams. 

   See claim 4 of reference patent above.





1. A playback method of a playback device that reads out from a recording medium and plays a plurality of High Dynamic Range (HDR) video streams that is encoded video information and that has a wider luminance range than Standard Dynamic Range (SDR), the playback device including: 


a first register storing first information indicating, for each of a plurality of playback formats for the plurality of HDR video streams, whether the playback device corresponds to or not, 

a second register storing second information indicating, for each of the plurality of playback formats for the plurality of HDR video streams, whether a display device connected to the playback device corresponds to or not, and a third register storing third information indicating, for each of the plurality of playback formats for the plurality of HDR video streams, a priority of the playback formats based on a user's preference, t

the playback method comprising: playing the plurality of HDR video streams using a playback format with a highest priority among the priority indicated by the third information, in a case where the first information and the 

   See claim 1 of reference patent above.

    



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484